 

RELEASE AGREEMENT

 

Dated as of December 26, 2017

 

This Release Agreement (this “Agreement”), dated as of the date first set forth
above (the “Effective Date”), is entered into by and between Eight Dragons
Company, a Nevada corporation (the “Company”), Una Taylor, the Chief Executive
Officer of the Company (“Taylor”), and Rokk3r Labs LLC, a Florida limited
liability company (“Rokk3r”). Each of the Company, Taylor and Rokk3r may be
referred to herein, individually, as a “Party” or, collectively, as the
“Parties.”

 

WHEREAS, the Parties are parties to that certain Restructuring Agreement, dated
as of December 26, 2017 (the “Restructuring Agreement”), and the entering into
of this Agreement at the Closing (as defined in the Restructuring Agreement) is
required by the Restructuring Agreement;

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

Section 1. Representations and Warranties. Each of the Parties, solely for
itself or herself (on a several and not joint basis), represents and warrants to
the other Parties as set forth below.

 

(a) Organization and Standing. Such Party is an individual or is an entity duly
company organized, validly existing, and in good standing under the laws of the
State of its organization and has all requisite power and authority to own its
properties and conduct its business as it is now being conducted. The nature of
the business and the character of the properties such Party owns or leases do
not make licensing or qualification of such Party as a foreign entity necessary
under the laws of any other jurisdiction, except to the extent such licensing or
qualification have already been obtained.

 

(b) Due Authority; No Violation. Such Party has all requisite rights and
authority or the capacity to execute, deliver and perform its or his obligations
under this Agreement and each of the Ancillary Documents to which it is a party.
The execution and delivery of this Agreement and each of the Ancillary Documents
to which it is a party, as well as the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary action on the part of such Party, and no other proceedings on the part
of such Party are necessary to authorize the execution, delivery and performance
of this Agreement, each of the Ancillary Documents to which it is a party or the
transactions contemplated hereby or thereby on the part of such Party. The
execution, delivery and performance of this Agreement and each of the Ancillary
Documents to which it or he is a party will not (x) violate, conflict with, or
result in the breach, acceleration, default or termination of, or otherwise give
any other contracting party the right to terminate, accelerate, modify or cancel
any of the terms, provisions, or conditions of any material agreement or
instrument to which such Party is a party or by which it or its assets may be
bound or (y) constitute a violation of any material applicable law, rule or
regulation, or of any judgment, order, injunctive award or decree of any
Governmental Authority applicable to such Party or (z) conflict with, result in
the breach or termination of any provision of, or constitute a default under (in
each case whether with or without the giving of notice or the lapse of time, or
both) the Party’s organizational or operating documents, or any order, judgment,
arbitration award, or decree to which such Party is a party or by which it or
any of its assets or properties are bound.

 

(c) Approvals. No approval, authority, or consent of or filing by such Party
with, or notification to, any Governmental Authority, is necessary to authorize
the execution and delivery of this Agreement or any of the Ancillary Documents
or the consummation of the Contemplated Transactions.

 

(d) Enforceability. This Agreement has been, and each of the Ancillary Documents
to which it is a party will be, duly executed and delivered by such and,
assuming that this Agreement and each of the Ancillary Documents to which it is
a party constitutes the legal, valid and binding obligation of each of the other
Parties thereto, constitutes the legal, valid, and binding obligation of such
Party, enforceable against such Party in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally.

 

 

 

 

Section 2. Release of Claims.

 

(a) Company Release. Effective as of the Effective Date, the Company, for itself
and its Affiliates (as defined below), and each of their respective
predecessors, successors, assigns, heirs, representatives, and agents and for
all related parties, and all persons acting by, through, under or in concert
with any of them in both their official and personal capacities (collectively,
the “Company Parties”) hereby irrevocably, unconditionally and forever release,
discharge and remise Taylor and Rokk3r and each of their respective Affiliates
(whether an Affiliate as of the Effective Date or later), and their respective
predecessors, successors, assigns, heirs, representatives, and agents and for
all related parties and all persons acting by, through, under or in concert with
any of them in both their official and personal capacities (collectively, the
“Rokk3r/Taylor Parties”), from all claims of any type and all manner of action
and actions, cause and causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands whatsoever, in law or in equity, known or
unknown, that any Company Party may have now or may have in the future, against
any of the Rokk3r/Taylor Parties to the extent that those claims arose, may have
arisen, or are based on events which occurred at any point in the past up to and
including the Effective Date, other than any claims arising from the
Restructuring Agreement or the transactions contemplated therein (collectively,
the “Company Released Claims”). The Company represents and warrants that no
Company Released Claim released herein has been assigned, expressly, impliedly,
or by operation of law, and that all Company Released Claims released herein are
owned by the Company, which has the respective sole authority to release them.
The Company agrees that it shall forever refrain and forebear from commencing,
instituting or prosecuting any lawsuit action or proceeding, judicial,
administrative or otherwise collect or enforce any Company Released Claim which
is released and discharged herein. For purposes hereof, an “Affiliate” of a
Party shall be any Party that controls, is controlled by, or is under common
control with, the subject Party.

 

(b) Taylor Release. Effective as of the Effective Date, Taylor, for herself and
her Affiliates, and each of their respective predecessors, successors, assigns,
heirs, representatives, and agents and for all related parties, and all persons
acting by, through, under or in concert with any of them in both their official
and personal capacities (collectively, the “Taylor Parties”) hereby irrevocably,
unconditionally and forever release, discharge and remise the Company and Rokk3r
and each of their respective Affiliates (whether an Affiliate as of the
Effective Date or later), and their respective predecessors, successors,
assigns, heirs, representatives, and agents and for all related parties and all
persons acting by, through, under or in concert with any of them in both their
official and personal capacities (collectively, the “Company/Rokk3r Parties”),
from all claims of any type and all manner of action and actions, cause and
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, in law or in equity, known or unknown, that any Taylor Party
may have now or may have in the future, against any of the Company/Rokk3r
Parties to the extent that those claims arose, may have arisen, or are based on
events which occurred at any point in the past up to and including the Effective
Date, other than any claims arising from the Restructuring Agreement or the
transactions contemplated therein (collectively, the “Company Released Claims”).
Taylor represents and warrants that no Taylor Released Claim released herein has
been assigned, expressly, impliedly, or by operation of law, and that all Taylor
Released Claims released herein are owned by Taylor, who has the respective sole
authority to release them. Taylor agrees that she shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit action or
proceeding, judicial, administrative or otherwise collect or enforce any Taylor
Released Claim which is released and discharged herein.

 

2

 

 

(c) Rokk3r Release. Effective as of the Effective Date, Rokk3r, for itself and
its Affiliates, and each of their respective predecessors, successors, assigns,
heirs, representatives, and agents and for all related parties, and all persons
acting by, through, under or in concert with any of them in both their official
and personal capacities (collectively, the “Rokk3r Parties”) hereby irrevocably,
unconditionally and forever release, discharge and remise the Company and Taylor
and each of their respective Affiliates (whether an Affiliate as of the
Effective Date or later), and their respective predecessors, successors,
assigns, heirs, representatives, and agents and for all related parties and all
persons acting by, through, under or in concert with any of them in both their
official and personal capacities (collectively, the “Company/Taylor Parties”),
from all claims of any type and all manner of action and actions, cause and
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, in law or in equity, known or unknown, that any Rokk3r Party
may have now or may have in the future, against any of the Company/Taylor
Parties to the extent that those claims arose, may have arisen, or are based on
events which occurred at any point in the past up to and including the Effective
Date, other than any claims arising from the Restructuring Agreement or the
transactions contemplated therein (collectively, the “Rokk3r Released Claims”).
Rokk3r represents and warrants that no Rokk3r Released Claim released herein has
been assigned, expressly, impliedly, or by operation of law, and that all Rokk3r
Released Claims released herein are owned by Rokk3r, which has the respective
sole authority to release them. Rokk3r agrees that it shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit action or
proceeding, judicial, administrative or otherwise collect or enforce any Rokk3r
Released Claim which is released and discharged herein.

 

Section 3. Covenant Not to File a Claim and Indemnification.

 

(a) Company. Each of the Company Parties agrees not to file for themselves or on
behalf of any other parties, any claim, charge, complaint, action, or cause of
action against any Rokk3r/Taylor Party related to the Company Released Claims,
and further agrees to indemnify and save harmless such Rokk3r/Taylor Parties
from and against any and all losses, including, without limitation, the cost of
defense and legal fees, occurring as a result of any claims, charges,
complaints, actions, or causes of action made or brought by any such Company
Party against any Rokk3r/Taylor Party in violation of the terms and conditions
of this Agreement. In the event that any Company Party brings a suit against any
Rokk3r/Taylor Party in violation of this covenant, the Company agrees to pay any
and all costs of the Rokk3r/Taylor Parties, including attorneys’ fees, incurred
by such Rokk3r/Taylor Parties in challenging such action. Any Rokk3r/Taylor
Party is an intended third-party beneficiary of this Agreement.

 

(b) Taylor. Each of the Taylor Parties agrees not to file for themselves or on
behalf of any other parties, any claim, charge, complaint, action, or cause of
action against any Company/Rokk3r Party related to the Taylor Released Claims,
and further agrees to indemnify and save harmless such Company/Rokk3r Parties
from and against any and all losses, including, without limitation, the cost of
defense and legal fees, occurring as a result of any claims, charges,
complaints, actions, or causes of action made or brought by any such Taylor
Party against any Company/Rokk3r Party in violation of the terms and conditions
of this Agreement. In the event that any Taylor Party brings a suit against any
Company/Rokk3r Party in violation of this covenant, Taylor agrees to pay any and
all costs of the Company/Rokk3r Parties, including attorneys’ fees, incurred by
such Company Parties in challenging such action. Any Company/Rokk3r Party is an
intended third-party beneficiary of this Agreement.

 

(c) Rokk3r. Each of the Rokk3r Parties agrees not to file for themselves or on
behalf of any other parties, any claim, charge, complaint, action, or cause of
action against any Company/Taylor Party related to the Rokk3r Released Claims,
and further agrees to indemnify and save harmless such Company/Taylor Parties
from and against any and all losses, including, without limitation, the cost of
defense and legal fees, occurring as a result of any claims, charges,
complaints, actions, or causes of action made or brought by any such Rokk3r
Party against any Company/Taylor Party in violation of the terms and conditions
of this Agreement. In the event that any Rokk3r Party brings a suit against any
Company/Taylor Party in violation of this covenant, Rokk3r agrees to pay any and
all costs of the Company/Taylor Parties, including attorneys’ fees, incurred by
such Rokk3r/Taylor Parties in challenging such action. Any Company/Taylor Party
is an intended third-party beneficiary of this Agreement.

 

3

 

 

Section 4. Affirmations.

 

(a) Company. Each Company Party affirms that it has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against any
Rokk3r/Taylor Party in any forum or form and should any such charge or action be
filed by any Company Party or by any other person or entity on any Company
Party’s behalf involving matters covered by Section 2(a), the Company agrees to
promptly give the agency or court having jurisdiction a copy of this Agreement
and inform them that any such claims any such Company Party might otherwise have
had are now settled.

 

(b) Taylor. Each Taylor Party affirms that it has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against any
Company/Rokk3r Party in any forum or form and should any such charge or action
be filed by any Taylor Party or by any other person or entity on any Taylor
Party’s behalf involving matters covered by Section 2(b), Taylor agrees to
promptly give the agency or court having jurisdiction a copy of this Agreement
and inform them that any such claims any such Taylor Party might otherwise have
had are now settled.

 

(c) Rokk3r. Each Rokk3r Party affirms that it has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against any
Company/Taylor Party in any forum or form and should any such charge or action
be filed by any Rokk3r Party or by any other person or entity on any Rokk3r
Party’s behalf involving matters covered by Section 2(c), Rokk3r agrees to
promptly give the agency or court having jurisdiction a copy of this Agreement
and inform them that any such claims any such Rokk3r Party might otherwise have
had are now settled.

 

Section 5. Compromise. This is a compromise and settlement of potential or
actual disputed claims and is made solely for the purpose of avoiding the
uncertainty, expense, and inconvenience of future litigation. Neither this
Agreement nor the furnishing of any consideration concurrently with the
execution hereof shall be deemed or construed at any time or for any purpose as
an admission by any Party of any liability or obligation of any kind. Any such
liability or wrongdoing is expressly denied. The Parties hereto acknowledge that
this Agreement was reached after good faith settlement negotiations and after
each Party had an opportunity to consult legal counsel. This Agreement extends
to, and is for the benefit of, the Parties, their respective successors, assigns
and agents and anyone claiming by, through or under the Parties hereto.

 

Section 6. Additional Agreements.

 

(a) This Agreement shall be effective upon its execution by each of the Parties
hereto.

 

(b) Each of the Parties hereto shall execute such documents and perform such
further acts as may be reasonably required to carry out the provisions hereof
and the actions contemplated hereby.

 

(c) No Party shall, and each Party shall cause their respective Affiliates not
to, in each case, whether directly or indirectly, for itself or through or on
behalf of any other Party not to, make any disparaging comments (or induce or
encourage others to make disparaging comments) about any other Party or its
officers, directors, shareholders, employees and agents, or their respective
operations, financial condition, prospects, products or services.

 

Section 7. Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the Parties at the addresses set forth below (or to such other
address that may be designated by the receiving Party from time to time in
accordance with this Section 7). All Notices shall be delivered by personal
delivery, nationally recognized overnight courier (with all fees pre-paid),
e-mail of a PDF document (with confirmation of transmission) or certified or
registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a Notice is effective only (a)
upon receipt by the receiving Party, and (b) if the Party giving the Notice has
complied with the requirements of this Section 7.

 

4

 

 

If to the Company:

 

Eight Dragons Company

Attn: Una Taylor

100 SE 2nd Street, Suite 2000

Miami, FL 33131

Email: una.taylor@8drg.com

 

If to Taylor:

 

Una Taylor

100 SE 2nd Street, Suite 2000

Miami, FL 33131

Email: una.taylor@8drg.com

 

If to Rokk3r:

 

Rokk3r Labs LLC

Attn: Nabyl Charania

2121 NW 2nd Avenue

Miami, FL 33127

Email: nabyl@rokk3rlabs.com

 

With a copy, in each case, which shall not constitute notice, to:

 

John Cacomanolis

Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL. 33401

Email: jcacomanolis@legalandcompliance.com

 

Section 8. Governing Law and Interpretation. This Agreement shall be governed
and controlled by and in accordance with the laws of the State of Nevada without
regard to its conflict of laws provisions. Venue for any action brought to
enforce the terms of this Agreement or for breach thereof shall lie exclusively
in the state and federal courts located in Palm Beach County, Florida. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
The Parties affirm that this Agreement is the product of negotiation and agree
that it shall not be construed against any Party on the basis of sole
authorship. The Parties agree that the successful Party in any suit related to
this Agreement (as determined by the applicable court(s)) shall be entitled to
recover its reasonable attorneys’ fees and expenses related thereto, including
attorneys’ fees and costs incident to an appeal.

 

Section 9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT HE OR IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THE PERFORMANCE
THEREOF (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 9.

 

5

 

 

Section 10. Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each Party shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of the provisions
hereof and to enforce specifically the terms and provisions hereof, without the
proof of actual damages, in addition to any other remedy to which they are
entitled at law or in equity. Each Party agrees to waive any requirement for the
security or posting of any bond in connection with any such equitable remedy,
and agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that (a) any other Party has
an adequate remedy at law, or (b) an award of specific performance is not an
appropriate remedy for any reason at law or equity. Each of the Parties
acknowledges and agrees that the remedy at law available to the other Party for
breach of any Party’s obligations under this Agreement would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, each Party acknowledges, consents and
agrees that, in addition to any other rights or remedies that any Party may have
at law, in equity or under this Agreement, upon adequate proof of a violation by
any other Party of any provision of this Agreement, the first Party will be
entitled to seek immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage or requirement to post a bond.

 

Section 11. Entire Agreement; Severability. This Agreement and the exhibits
attached hereto sets forth the entire agreement between the Parties with respect
to the subject matter hereof and fully supersedes any prior agreements or
understandings between the Parties with respect to the subject matter hereof.
The Parties acknowledge that each has not relied on any representations,
promises, or agreements of any kind made to the other in connection with each
Party’s decision to accept this Agreement, except for those set forth in this
Agreement. If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term hereof, the
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom. The Parties have participated in the
drafting and negotiation of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties thereto and no presumption of burden of proof shall arise
favoring or burdening any Party by virtue of the authorship of any provision in
this Agreement.

 

Section 12. Amendment. This Agreement may not be modified, altered or changed
except upon express written consent of all Parties wherein specific reference is
made to this Agreement.

 

Section 13. Headings. The headings contained in this Agreement are intended
solely for convenience and shall not affect the rights of the Parties to this
Agreement.

 

Section 14. Waiver. Waiver of any term or condition of this Agreement by any
Party shall only be effective if in writing and shall not be construed as a
waiver of any subsequent breach or failure of the same term or condition, or a
waiver of any other term or condition of this Agreement.

 

Section 15. Binding Effect; Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their permitted successors
and assigns. No Party to this Agreement may assign or delegate, by operation of
law or otherwise, all or any portion of its rights, obligations or liabilities
under this Agreement without the prior written consent of the other Party to
this Agreement, which any such Party may withhold in its absolute discretion.
Any purported assignment without such prior written consents shall be void.

 

6

 

 

Section 16. No Third-Party Beneficiaries. Other than as specifically set forth
herein, nothing in this Agreement shall confer any rights, remedies or claims
upon any person or entity not a Party or a permitted assignee of a Party to this
Agreement.

 

Section 17. Further Assurances. From time to time, whether at or following the
Closing, each Party shall make reasonable commercial efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

Section 18. Expenses. Except as expressly provided herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such costs and
expenses.

 

Section 19. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed an
original of this Agreement.

 

[Remainder of page intentionally left blank – Signature pages follow]

 

7

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

  Eight Dragons Company         By: /s/ Una Taylor   Name: Una Taylor   Title:
Chief Executive Officer         Una Taylor         By: /s/ Una Taylor   Name:
Una Taylor         Rokk3r Labs LLC         By: /s/ Nabyl Charania   Name: Nabyl
Charania   Title: Chief Executive Officer

 

8

 

